Thompson, J.,
delivered a separate concurring opinion.
I concur in the conclusion reached by Judge Rom*123bauer, and generally in the reasoning of his opinion. To my mind the turning-point in the case is whether the-plaintiff had a qualified possession of the adjoining wall such as entitled him to shore it up. I think there can be no doubt that he had no such possession. We ought to take practical views of the questions which come before us; and it would probably surprise the owners of buildings if we should tell them that when they rent, by the month, a room on the second floor of a large tenement, they thereby invest the tenant with authority to experiment in shoring up the entire wall of the building. The proposition refutes itself, and the conception that such a thing is within the intent of the parties is too fantastical for further discussion.
The wall, then, is in the possession of the landlord and not in the possession of the tenant. And if there is any reason in the analogies of the law, or in the ordinary conceptions of justice upon which men act, why the landlord should not be held to the same duty in respect of this wall, toward his tenant of an adjoining or attached tenement, which is required of him in respect of strangers, I am not able to see it. I, therefore, think that the following language in the opinion of Judge Rombauer makes too great a concession to the landlord : “It must be borne in mind, however, that strangers occupy no contractual relation with the owner of the property, and are, therefore, powerless to protect themselves against his neglect, by an express contract; it is, therefore, but just that such protection should be afforded to them by the implied condition which attaches to the tenure of all property. The tenant, in that respect, occupies a different position. He stands in a contractual relation with his landlord. As far as he is concerned, one of the reasons of the rule falls away. He knows that, as to the premises occupied by him, the landlord is under no obligation to repair. Hoes he, therefore, in relation to such part of the premises which, though not occupied by him, are yet essential to the enjoyment of the premises which are thus occupied by him, stand in the position of a ten*124ant, or in that of a stranger % On the one hand, it may be said that it would be unreasonable, if not impracticable, to require that the tenant should repair such parts of the premises as are under the exclusive control of the landlord. On the other hand, it may be said that such parts of the premises, though, not let, are essential to the enjoyment of those let and occupied by the tenant, and thus incidentally within the rule that the]tenant must protect himself as to repairs, by covenant. It will be-thus seen that a plausible argument can be made on either side of the question.” ¡
This may be a plausible argument why a tenant should be held bound to repair the actual tenement or other property which he occupies ; but to my mind it is not even a plausible argument that he should be held bound to repair that portion of the premises which he does not occupy, but which the landlord occupies, or that he should take the risk of its non-repair. On the contrary, I regard it as a fantastical and sophistical argument, which judges have resorted to for the purpose of finding some reason for favoring landlords and doing injustice to tenants,- and I am not disposed to make any concession in favor of it. The idea that a tenant is in a position to protect himself from such consequences by a covenant, whereas a stranger is not, seems to me perfectly absurd. The one is in just as good a position to protect himself in such a way as the other. The tenant can indeed secure a covenant from his landlord against the threatened or contingent injury by paying a consideration for it; and so can one land owner, in exactly the same way, secure such a covenant from an adjoining land owner. In either case it takes two parties to make a contract, and the other contracting party may refuse to enter into the covenant. Outside of this, why should a man be held bound, in the one case more than in the other, to protect himself by covenant from an injury which the law forbids the other party from inflicting upon him % If I buy a horse of a man, would it not be absurd to require me to enter into a covenant with him *125that he will not, after delivering it to me, commit a trespass upon it, or steal it from me % So if, for a consideration, I purchase of the owner of a building the right to possess and quietly enjoy, for the space of thirty days, a room in his building, why should the law expect or require me to secure a covenant from him that he will not allow an adjoining wall to fall down and destroy the very thing which he has granted me \ The fact that the tenant sustains a contractual relation to the landlord may be a good reason for putting him in a more favorable condition than that of a stranger, but it can afford no reason for putting him in a worse condition.
I am tempted to say here that we have inherited the law of landlord and tenant from a period in the history of the English law, when that law was administered almost entirely in the interest of the landlords, and when the rights of the tenant were, ignored and put aside. The monstrous iniquity of distress .for rent, which, unless lately abolished, lingers in some of the American states, is an illustration of this. It permitted a landlord to go upon the demised premises and distrain and impound any cattle which he might there find, whether belonging to his tenant or to a mere stranger, and hold them as a security for the payment of any rent in arrear, thus sitting in judgment in a controversy between himself and his tenant, proceeding against the latter without notice, delivering judgment without a hearing, and executing it simultaneously with its delivery, not only upon the property of his tenant, but upon that of a stranger. As great a lawyer as Sir William Blackstone was able to give a legal reason for this iniquitous rule of law, even where it was exerted against an innocent stranger. It was that, otherwise the door worild be open to infinite frauds against the landlord, and the stranger would have an action on the case over against the tenant. 3 Black. Com. 8.
This strikingly shows that artificial reasons can be given which will satisfy the minds of lawyers for almost any conclusion, however monstrous or unjust. To my *126mind the reason by which Sir William Blackstone attempts to justify the iniquity of allowing a landlord to ,distrain the cattle of a stranger for rent due from his tenant, is just as good and no better than the reason by which judges have attempted to exonerate landlords from that social duty to their own tenants which the law requires of them in the case of strangers